Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 5, 7 and 10-19 are canceled.
Claims 20-21 are withdrawn.
Claims 1 and 25 are amended
Claims 29-30 are new
Claims 1-4, 6, 8-9, and 22-30 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8, 22 and 24-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saitou (PG Pub 2010/0182275 A1), in view of Tashiro (PG Pub 2008/0268374 A1), and in further view of Fukaya (JP 2009/223277 A, Google patents), and in further view of Inoue (PG Pub 2007/0166642 A1), and in further view of General Tests (PNL, Fats and Fatty Oils Test, 2008).
Consider Claims 1-4, 22 and 25, Saitou teaches the process of coating a protective film as an insulating film (13) on least a portion of a Y-position coordinate electrode (2Y) (Fig. 3A-B) comprising a lines/wires (5) on a base material (12) (Fig. 1), which is part of frame region of a touch panel (20) (Fig. 1). Saitou teaches the protective film/insulating film (13) on at least a portion of an X-position coordinate electrode (1X) (Fig. 3A-B). Fig. 3A-B teaches the X-position coordinate electrode (1X) is made from transparent conductive film [0010], and the Y-position coordinate electrode (2Y) is made from transparent conductive film [0010].

    PNG
    media_image1.png
    438
    747
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    502
    611
    media_image2.png
    Greyscale

Lower Part of Fig. 1.
Saitou does not teach the protective/insulate film made from patterned photosensitive composition, which is cure with active light. 
However, Tashiro is in the art of forming photosensitive laminate/layer from photosensitive compositing in a laminate/layer structure including permanent pattern photopolymerizable material, photopolymerization initiator and binder polymer [0011]. Tashiro teaches the binder is a combination of two different binders [0201]. Tashiro teaches the binder include vinyl copolymer [0169], and where the vinyl copolymer formed with monomer capable of copolymerizing with the vinyl monomer [0170], and where the monomer capable of copolymerizing include phosphoric acid ester that includes a photopolymerizable unsaturated bond (such as phosphoric acid mono(2-acryloyloxyethylester)) [0173]. Thus, Tashiro teaches two binders where one of them is phosphoric acid ester that includes a photopolymerizable unsaturated bond. Tashiro teaches the photosensitive film having a thickness of 1-100 micron [0041]. Tashiro teaches the binder having acid value of 70-250 mg KOH/g [0206]. Tashiro teaches the binder include a copolymer containing a structural unit derived from monomer comprise (meth)-acrylic acid [0173]. Tashiro teaches the photopolymerizable compound comprise mono functional the vinyl monomer/group [0209].
It would have been obvious to person having ordinary skill in the art at the time of the invention to combine Saitou with Tashiro to use the above-described photosensitive material as protective insulating layer for Saitou’s touch panel, to provide with excellent 
Although, the combined Saitou (with Tashiro) teaches the photosensitive composition further comprise triazole and/or tertazole [0319], Tashiro does not teach the claimed azole with the mercapto or amine groups, or the mass percent of the azole.
However, Fukaya is in the art of forming photosensitive resin composition having binder and photopolymerizable compounds (abstract), teaches the photosensitive resin composition (D) include triazole compound including mercapto group such as 3-mercapto Triazole (3MT), and tertazole mercapto group such as 1methyl-5-cercapto-1H-tetrazole (MMT), and tertazole compound with amino group such as 5-amino-5-1H-tetrazole (HAT) (page 9, 2nd - 4th para), where the content of the one or more photosensitive compounds (compound D) is 0.01 to 100.0 parts by mass with respect to 100 parts by mass of the total of the binder polymer (compound A) and the photopolymerizable compound (compound B) (page 9, last para).
It would have been obvious to person having ordinary skill in the art at the time of the invention to combine Saitou (with Tashiro) with Fukaya to use the claimed photosensitive compound (compound D), to provide with an improved photosensitivity and obtaining excellent noble metal plating resistance (Page 9, 5th para), and to add the claimed photosensitive compound (compound D) in the claimed amount to avoid the following problems decreasing the resistance to the plating solution and resist tends to remain on the substrate without peeling off from the substrate (page 9, last para).
The combined Saitou (with Tashiro and Fukaya) does not 
However, Inoue in the art of protective coating from photosensitive resin composition [0002], teaches photosensitive resin composition [0010] that comprised components; such as compounds (A) to compounds (D) [0011]-[0014] (photopolymerizable compound), and photopolymerization initiator [0015], [0079], and additionally polymer binder [0091], teaches the process of titration of photopolymerizable compound with KOH, and the calculation of the acid value of the photopolymerizable compound using an equation in [0066]. Inoue teaches the photopolymerizable compound (A) or (B) with acid value of 5-150 mg KOH/g [0018]-[0019]. Inoue teaches the photopolymerization initiator contains components such as 1, 2, 4, 6-trimethylbenzoyldiphenylphosphine oxides (having phosphine oxide) [0079]. Inoue also teaches the photosensitive resin composition forms a layer having a thickness of 5-160 micron [0095]. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
It would have been obvious to person having ordinary skill in the art at the time of the invention to combine Saitou (with Tashiro and Fukaya) with Inoue to replace a photopolymerizable compound in the photosensitive resin composition (of Tashiro) with photopolymerizable compound (of Inoue) having the acid value between 5-150 mg KOH/g, to provide with photosensitive resin composition having good flexibility and excellent high temperature high humidity bias test (HHBT) [0007].
The combined Saitou (with Tashiro and Fukaya and Inoue) teaches the photosensitive resin composition comprising photopolymerizable compound (of Inoue [0018]) having the acid value between 5-150 mg KOH/g, and binder polymer having the photopolymerizable compound (for example 5 mg KOH/g) and binder polymer (for example 30 mg KOH/g), such as having an acid value of 35 mg KOH/g or less, less if the reaction process would consumes the OH groups during the curing process in the second step.
The combined Saitou (with Tashiro and Fukaya and Inoue) does not teach the hydroxyl value for photosensitive resin composition.
However, General Test in the art of measuring the hydroxyl value (page 39, left Col., Hydroxyl value section), teaches the process of measuring Hydroxyl value using known process (using titrations of A and B), and calculate the resulting hydroxyl value using a known equation (Page, 39, right Col., 1st – 2nd para). 
It would have been obvious to person having ordinary skill in the art at the time of the invention to combine Saitou (with Tashiro and Fukaya and Inoue) with General Test to measure the hydroxyl value of the photosensitive composition and calculated the hydroxyl value for photosensitive resin composition (of the combined Tashiro and Fukaya and Inoue) having the combined binder and photopolymerizable, using routine  experimentation to achieve a desired hydroxyl value/range, with reasonable expectation of success. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (MPEP, 2144.05, II).
Consider Claim 6, the combined Saitou (with Tashiro and Fukaya and Inoue and General Test) teaches the photosensitive layer (protective layer (Kobayashi, Fig. 3)) as claimed in claim 1. 
The combined Saitou (with Tashiro and Fukaya and Inoue and General Test) does not explicitly teach the transmittance value or the transmission range of the photosensitive layer.
However, the combined Saitou (with Tashiro and Fukaya and Inoue and General Test) teaches each and every process step and limitation of the applicant’s claims, including the “a first step where a photosensitive layer comprising a photosensitive resin composition having a binder polymer, a photopolymerizable compound and a photopolymerization initiator, on a base material having an electrode for a touch panel, a second step in which prescribed sections of the photosensitive layer are cured by irradiation with active light rays, and a third step in which the sections other than the prescribed sections of the photosensitive layer are removed to form a protective coat comprising the cured sections of the photosensitive layer covering all or a portion of the electrode, wherein the hydroxyl value of the photosensitive resin composition is no greater than 40 mg KOH/g”. Since the “photosensitive layer has a minimum visible light transmittance of 90% or greater at 400 to 700 nm” by the applicant’s claimed process is simply a function of the “a first step where a photosensitive layer comprising a photosensitive resin composition having a binder polymer, a photopolymerizable compound and a photopolymerization initiator, on a base material having an electrode for a touch panel, a second step in which prescribed sections of the photosensitive layer are cured by irradiation with active light rays, and a third step in which the sections other than the prescribed sections of the photosensitive layer are removed to form a protective coat comprising the cured sections of the photosensitive layer covering all or a portion of the electrode, wherein the hydroxyl value of the photosensitive resin composition is no greater than 40 mg KOH/g”, and the combination of the Saitou (with Tashiro and Fukaya and Inoue and General Test) teaches the claimed process steps. The process of the combination of the Saitou (with Tashiro and Fukaya and Inoue and General Test) would have inherently produced “photosensitive layer has a minimum visible light transmittance of 90% or greater at 400 to 700 nm” unless essential process steps and/or limitations are missing from the applicant’s claims. 
Consider Claim 8, the combined Saitou (with Tashiro and Fukaya and Inoue and General Test) teaches the photosensitive composition further comprise initiator comprise Oxime derivative/ (Tashiro, [0264]), Oxime ester such as formulas 46-50 (Tashiro, page 20).
Consider Claims 24 and 26, the combined Saitou (with Tashiro and Fukaya and Inoue and General Test) teaches the photosensitive layer (protective layer (Kobayashi, Fig. 3)) as claimed in claim 1. 
The combined Saitou (with Tashiro and Fukaya and Inoue and General Test) does not explicitly teach the protective coating provides rust resistance on the electrode.
However, the combined Saitou (with Tashiro and Fukaya and Inoue and General Test) teaches each and every process step and limitation of the applicant’s claims, including the “a first step where a photosensitive layer comprising a photosensitive resin composition having a binder polymer, a photopolymerizable compound and a photopolymerization initiator, on a base material having an electrode for a touch panel, a second step in which prescribed sections of the photosensitive layer are cured by irradiation with active light rays, and a third step in which the sections other than the prescribed sections of the photosensitive layer are removed to form a protective coat comprising the cured sections of the photosensitive layer covering all or a portion of the electrode, wherein the hydroxyl value of the photosensitive resin composition is no greater than 40 mg KOH/g”. Since the “protective coating provides rust resistance on the electrode” by the applicant’s claimed process is simply a function of the “a first step where a photosensitive layer comprising a photosensitive resin composition having a binder polymer, a photopolymerizable compound and a photopolymerization initiator, on a base material having an electrode for a touch panel, a second step in which prescribed sections of the photosensitive layer are cured by irradiation with active light rays, and a third step in which the sections other than the prescribed sections of the photosensitive layer are removed to form a protective coat comprising the cured sections of the photosensitive layer covering all or a portion of the electrode, wherein the hydroxyl value of the photosensitive resin composition is no greater than 40 mg KOH/g”, and the combination of the Saitou (with Tashiro and Fukaya and Inoue and General Test) teaches the claimed process steps. The process of the combination of the Saitou (with Tashiro and Fukaya and Inoue and General Test) would have inherently produced “protective coating provides rust resistance on the electrode”
Consider Claims 27-28, the combined Saitou (with Tashiro and Fukaya and Inoue and General Test) teaches X-position coordinate transparent electrodes (1X) are disposed between the base material (12) and the protective/insulating film (13) at positions where the protective film (13) contacts the X-position coordinate transparent electrodes (1X) (Saitou, Fig 3A). 


    PNG
    media_image3.png
    438
    596
    media_image3.png
    Greyscale

Consider Claims 29-30, the combined Saitou (with Tashiro and Fukaya and Inoue and General Test) teaches protective coating/insulating film (13) not be informed at any point on the touch panel between the substrate and the X–position (1X) and Y–position (2Y) coordinate transparent electrodes (Saitou, Figs. 1 and 3A).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saitou (PG Pub 2010/0182275 A1), in view of Tashiro (PG Pub 2008/0268374 A1), and in further view of Fukaya (JP 2009/223277 A, Google patents), and in further view of Inoue (PG Pub 2007/0166642 A1), and in further view of General Tests (PNL, Fats and Fatty Oils Test, 2008), and in further view of Cho (PG Pub 2010/0261815 A1). 
Consider Claim 9, the combined Saitou (with Tashiro and Fukaya and Inoue and General Test) teaches in the first step a step having the photosensitive layer prepared, where the photosensitive resin layer formed on support film/photosensitive element (Ishikawa, [0042]). 
The combined Saitou (with Tashiro and Fukaya and Inoue) does not teach the transferring of the photosensitive resin layer onto the base material.
However, Cho in the art of applying the photosensitive resin composition to a substrate (base material) forming a pattern (photosensitive layer) [0006], teaches photosensitive layer comprising the photosensitive formed on another support (photosensitive element comprising a support film) then the photosensitive layer is transferred to the base material (support) to provide a photosensitive layer [0074-[0075].
It would have been obvious to person having ordinary skill in the art at the time of the invention to combine Saitou (with Tashiro and Fukaya and Inoue and General Test) with Cho, to transferred photosensitive resin composition to the base material to forming a photosensitive layer, with reasonable expectation of success.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saitou (PG Pub 2010/0182275 A1), in view of Tashiro (PG Pub 2008/0268374 A1), and in further view of Fukaya (JP 2009/223277 A, Google patents), and in further view of Inoue (PG Pub 2007/0166642 A1), and in further view of General Tests (PNL, Fats and Fatty Oils Test, 2008), and in further view of Namiki (JP 06-306145A, English translated). 
Consider Claim 23, the combined Saitou (with Tashiro and Fukaya and Inoue and General Test) does not teach the claimed chemical structure of phosphoric acid ester having photopolymerizable unsaturated bond.
However, Namiki in the art of forming resin composition (abstract), where the resin composition include compound having phosphoric acid ester (abstract), having the chemical structure (1) seen below [0004], and having photopolymerizable unsaturated bond, and where the (a) and (b) are 1.5 [0004].

    PNG
    media_image4.png
    183
    505
    media_image4.png
    Greyscale

It would have been obvious to person having ordinary skill in the art at the time of the invention to combine Saitou (with Tashiro and Fukaya and Inoue and General Test) with Namiki to add the phosphoric acid ester having photopolymerizable unsaturated bond, to provide with a photosensitive resin having excellent an adhesion to metal/electrode and resist corrosion from the metal interface and a reliable mechanical strength (abstract).

Response to Arguments
Applicant’s arguments, filed 04/02/2021, with respect to the rejection(s) of claim(s) 1-4, 6, 8-9 are 22-30 under 103a have been fully considered and are persuasive.  Therefore, the 

The applicant argue against the combined rejection, mainly against Fukaya’s process of requiring peeling/removal of photosynthesis.
However, the prior art of Fukaya disclose the process of peeling the photosensitive composition in order to form a desired pattern/resist pattern (page 5, 2nd para).

The applicant argue against General tests, on the ground that General tests requires titrated volumes A and B for the titration/determination of the hydroxyl value, are not the same as the titrant used for determining and calculating acid value.
However, general tests disclose the process of measuring the hydroxyl value using known process with a known concentrations/titrations of potassium hydroxide, where an ordinary skilled in the art would measure the hydroxyl value of the photosensitive resin composition formed with the combined prior arts’ materials (Tashiro and Fukaya and Inoue) using the general tests process. 

The applicant argue against the inherency of the hydroxyl value, as stated by examiner Turocy, on the grounds that “in relying upon the theory of inherency, the examiner must provide at bases in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the prior art.”
However, the combination of prior arts as a unit disclose the materials/compounds used in the photosensitive resin composition, including binder polymer, photopolymerizable 


The applicant argued against the prior art of Kinoshita.
However, this argument is moot, in light of the new provided art.

The applicant argued against using the instant specification for forming a rejection, referring to office action mailed on 12/14/2020, pages 16 to 17.
However, what the applicant referring to was not used in the context/part of the rejection, it was merely used to show that the argued “expected superior result” of the hydroxyl value of the photosensitive resin composition is directly related to the collective individual hydroxyl value of each compound. Thus, the minimizing/restricting the amount of hydroxyl value added to the photosensitive resin composition to result the claimed hydroxyl value is not an expected result.

The applicant argued against an expected superior result, on the ground that corrosion resisting using salt spray test is superior to the prior art due to the hydroxyl value, as seen in examples 4 and 7, in table 8, and 11–12.


All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718